DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner is confused by the applicant’s arguments.  Due to the amendments, the applicant’s arguments surround Wan (US 2021/0218971) disclosure.  Wan’s disclosure of MIP is an introduction to a intra-prediction mode that is used in a MPM list.  Wan discloses a MIMPM that is an MPM list that includes an MIP as a candidate.  The examiner has updated the office action to reflect the understanding of the newly amended language.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 12, 13, and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff et al (US 2020/0244955, hereafter Pfaff) in view of Wan et al (US 2021/0218971, hereafter Wan).
As per claim 1, Pfaff discloses a decoding apparatus, comprising:
	 deriving an intra-prediction mode for a target block (¶ 53 );
	 and 5performing intra-prediction for the target block that uses the derived intra- prediction mode (¶ 53).
However, Pffaf does not explicitly teach wherein a Most Probable Mode (MPM) list comprising a plurality of intra prediction modes as candidates of the MPM list is generated, wherein at least one of the plurality of the intra prediction modes in the MPM is configured using an artificial neural network, and wherein the intra-prediction mode for the target block is derived using the MPM list for the target block.
In the same field of endeavor, Wan teaches wherein a Most Probable Mode (MPM) list comprising a plurality of intra prediction modes as candidates of the MPM list is generated (¶ 53), wherein at least one of the plurality of the intra prediction modes in the MPM is configured using an artificial neural network (¶ 40), and wherein the intra-prediction mode for the target block is derived using the MPM list for the target block (¶ 53).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Wan.  The advantage is an improvement in video compression.

	As per claim 2, Pfaff discloses the decoding method of claim 1, wherein the intra-prediction mode for the target block is derived using an artificial neural network (¶ 53;  the selection for a certain block 18 to be intra-predicted … the plurality 66 of intra-prediction modes comprises a set 72 of neural network-based intra-prediction modes).  
	As per claim 3, Pfaff discloses the decoding method of claim 2, wherein the artificial neural network uses at least one of a linear activation function and a nonlinear activation function (¶ 89).
As per claim12, Pfaff in view of Wan teaches the decoding method of claim 10.
Further, Wan teaches wherein an input to the artificial neural network includes one or more of information about a prediction mode for a block adjacent to the target block, a reconstructed image for the adjacent block, information of 15the target block related to partitioning, information of the adjacent block related to partitioning and information about a previously reconstructed prediction mode for the target block (¶ 50 and 51).  
As per claim 13, Pfaff in view of Wan teaches the decoding method of claim 12.
Further, Wan teaches wherein the information about the 20previously reconstructed prediction mode for the target block includes one or more of Matrix-weighted Intra-Prediction (MIP) mode information, Intra-Sub-partition (ISP) mode information, and Multi-Reference Line (MRL) mode information (¶ 50 and 51).
As per claim 16, Pfaff discloses the decoding method of claim 1, wherein an intra-prediction mode for a target component of the target block is derived using a specific intra-prediction mode and an intra-prediction mode for a reference component of the target block (¶ 105).
As per claim 17, Pfaff discloses the decoding method of claim 1, wherein candidates in an MPM list for a target component of the target block are configured based on an intra-prediction mode for a reference component of the target block (¶ 105).
As per claim 1018, Pfaff discloses the decoding method of claim 17, wherein the candidates in the MPM list are configured using one or more of information of a prediction mode for a reference component of a block adjacent to the target block. information about a prediction mode for a target component of the adjacent block, a reconstructed image for the adjacent block, information related to partitioning of the adjacent block, information related to 1spartitioning of the target block, and an MPM list for the reference component of the target block (¶ 105).
	Regarding claim 19, arguments analogous those presented for claim 1 are applicable for claim 19.
	Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.



Claim(s) 4 – 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Wan (hereafter Pfaff) in further view of Francois et al (US 2012/0327999, hereafter Francois).
As per claim 4, Pfaff discloses the decoding method of claim 2.
However, Pfaff does not explicitly teach wherein the intra-prediction mode for the 5target block is derived from a table that is derived using the artificial neural network.
wherein the intra-prediction mode for the 5target block is derived from a table that is derived using the artificial neural network.
In the same field of endeavor, Francois teaches wherein the intra-prediction mode for the 5target block is derived from a table that is derived using the artificial neural network (¶ 39).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Francois.  The advantage is an improvement in video compression.
	As per claim 5, Pfaff discloses the decoding method of claim 4.
However, Pfaff does not explicitly teach wherein whether one or more of the artificial neural network and the table are to be used is determined using pieces of information about one or more blocks.
In the same field of endeavor, Francois teaches wherein whether one or more of the artificial neural network and the table are to be used is determined using pieces of information about one or more blocks (¶ 39).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Francois. The advantage is an improvement in video compression.
As per claim 6, Pfaff discloses the decoding method of claim 1.
However, Pfaff does not explicitly teach wherein the intra-prediction mode for the target block is derived using a Most Probable Mode (MPM) list for the target block ().
In the same field of endeavor, Francois discloses wherein the intra-prediction mode for the target block is derived using a Most Probable Mode (MPM) list for the target block (¶ 39).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Francois. The advantage is an improvement in video compression.
	As per claim 7, Pfaff discloses the decoding method of claim 6.
However, Pfaff does not explicitly teach wherein candidates in the MPM list are 25configured depending on whether intra-prediction modes for adjacent blocks are identical to each other.
In the same field of endeavor, Francois teaches wherein candidates in the MPM list are 25configured depending on whether intra-prediction modes for adjacent blocks are identical to each other (¶ 39).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Francois. The advantage is an improvement in video compression.
	As per claim 8, Pfaff discloses the decoding method of claim 7, wherein the adjacent blocks include at least one of a rightmost block, among blocks adjacent to a top of the target block, and a 30lowermost block, among blocks adjacent to a left of the target block (¶ 105).
As per claim 9, Pfaff discloses the decoding method of claim 6, wherein, when the MPM list is configured, a 160PA4821-0 specific intra-prediction mode is fixed as a candidate at a specific location in the MPM list (¶ 105).  
As per claim 14, Pfaff discloses the decoding method of claim 9, wherein an output from the artificial neural 25network includes one or more available intra-prediction modes (¶ 53).
As per claim 15, Pfaff discloses the decoding method of claim 9. wherein: an output from the artificial neural network includes match probabilities for one or more candidate intra-prediction modes, and 30a match probability of each of the one or more candidate intra-prediction modes is a probability that the corresponding candidate intra-prediction mode will match the intra-prediction mode for the target block (¶ 105).







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487